Title: From George Washington to Colonel Daniel Brodhead, 21 May 1779
From: Washington, George
To: Brodhead, Daniel



Dr Sir
Hd Qrs Middlebrook 21 May 1779

Your favors of the 3d & 6 instant came to hand the 18th with the papers to which they refer.
The irregularity among the troops occasioned by the inhabitants selling them liquor should be stopped by such means as we have in our power. The establishment of military law where the civil prevails, is a measure of extreme necessity, and which I have no authority to recommend. On the present occasion the attention of the officers—strict discipline and exemplary punishment must be exercised on the soldiers; while on the part of the seller, we can only put in practice such seizures as are not legalized by the inclosed general orders of the .
The murder of the Delaware young man by the soldier of the Virginia regt is an unfortunate affair particularly at this juncture. The case appears embarrassing as the articles of war are not sufficiently explicit. Examplary punishment however, I conceive absolutely necessary; to keep the Indians from revenge and preserve the peace of the country—but under your representation this can only be effected by a military process. I am induced therefore to order a court martial on Col. Gibsons return or should a field officer be present when this reaches you. I would imagine the court will find no difficulty in giving a proper decision; as their oath directs them, where doubts shall arise, which are not explained by the articles, to act according to their conscience; the best of their understanding; and the custom of war in like cases.
That the punishment may be as extensively known to the Delawares as possible, it should be executed in the presence of some of their principal men. With respect to the design formed to way-lay, and massacre the Indians of this nation now on a visit of negociation to congress, you will take the most effectual and immediate steps for their safe return by affording an escort &ca.
It is to be lamented that the inhabitants shew such a disposition to emigrate; but we have no military remidy for its prevention.
Should you have received an authentic account of the seizure of the provisions in Monongahela county, you will transmit me the particulars of the transaction, and in the mean while pursue such measures for obtaining justice to the public as shall appear proper and warrantable.
In my letters of the 3d & 10th instant I have given my opinion on some of the objects now before me; and to which I refer. I have there spoken as decidedly as the nature of my information allowed, on those circumstances which should incline us to hold, or to evacuate fort Laurens. Should the latter have taken place before my letters reached you; or should you still hold it; but imagine an evacuation most expedient; you will apply its garrison elswhere and in such a manner as may appear most advantagious.
You ask me as to the extent of your district or department. I need not tell you that your command is comprehended in the troops under your direction. As to the question you will perceive by the resolve of Congress which I transmitted that the idea of seperate departments is done away.
The carrying our operations westward on a large scale, will greatly depend on the termination of those now on hand. In the mean time you will direct your enquiries to useful and authentic information of the country and proceed in the execution of my former instruction.
I shall communicate your want of shoes to the board of war, that you may be furnished with a necessary supply.
Your several observations appear to be well founded, and cannot but claim my attention. I am Dr Sir &
G.W.
